DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 16-19, drawn to an end effector of a robot arm.
Group II, claims 13-14, drawn to an arrangement for performing an animal related operation.
Group III, claim 15, drawn to a method for operating an end effector of a robot arm.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of the details of an end effector of a robot arm (the features of claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bom et al. EP 0448132 A2 (provided in IDS). 
Prior art reference Bom teaches an end effector of a robot arm, the end effector being configured to participate in an animal related operation (see figure 2), the end effector 
Group I, in claim 1, is drawn to an end effector of a robot arm that comprises the technical feature of an actuator within a housing to operate and control a robot arm. This technical feature is common in Groups II and III, however, the technical feature is known in the art, as shown above, and therefore makes no inventive contribution.
Group II is drawn to an arrangement for performing an animal related operation that comprises the technical feature of a control system, teat cups, a robot arm, and an end effector to conduct animal related operations like automatic milking and automatic attaching of teat cups. This technical feature is not found in Groups I or III.
Group III is drawn to a method for operating an end effector of a robot arm with the technical feature of providing fluid into the interior of the housing of and end effector via a nozzle. This technical feature is not found in Groups I or II.
There is no relationship between the inventive technical features of the different groups as claimed that make a contribution over the prior art. Therefore, there is no inventive common technical feature that is shared across Groups I, II, and III to form a single general inventive concept. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Embodiment I: Figures 1-2
Embodiment II: Figure 3
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claim 1.
Embodiments I and II lack unity of invention because even though the inventions of these groups require the technical feature of the details of an end effector of a robot arm (the features of claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bom et al. EP 0448132 A2 (provided in IDS). 
Prior art reference Bom teaches an end effector of a robot arm, the end effector being configured to participate in an animal related operation (see figure 2), the end effector comprising an actuator (58) and a housing (53), wherein the actuator is arranged at least partially inside the housing (see figures 2, 4), wherein the housing extends along a first direction (see figure 2) and is provided with a first aperture at a first end portion of the housing along the first direction (see figure 2: aperture for e.g. piston rod 60), and wherein the actuator directly, or indirectly, participates in the animal related operation via the first aperture (see figures 2, 4, 5; see column 4, lines 35-43), wherein the housing (53) is provided with a second aperture providing access to an interior of the housing (see figure 2: close to end 59), wherein a passage extends through the housing along at least part of the actuator, from the second aperture to the first aperture (see figure 2).
However, Embodiment I comprises the technical feature of the actuator comprising a hydraulic cylinder connected to a mechanism for gripping a device, two components not present in Embodiment II, to be used in animal related operations.
This differs from Embodiment II which comprises the technical feature of the actuator comprising a carrier plate and cord, two components not present in Embodiment I, with the actuator indirectly participating in animal related operations.
There is no relationship between the inventive technical features of the different embodiments, therefore there is no inventive common technical feature shared across Embodiments I and II to form a single general inventive concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642